          Case 1:15-cr-00836-VM Document 90 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                               June 11, 2020
 JOSEPH STEELE,
                                 Movant,                          20-CV-1151 (VM)

                     -against-                                   15-CR-0836 (VM)
 UNITED STATES OF AMERICA,
                                 Respondent.

VICTOR MARRERO, United States District Judge:

       The Court, having received the motion by Joseph Steele (“Steele”) brought under 28

U.S.C. Section 2255 to vacate his sentence (see “Motion,” 15-CR-836, Dkt. Nos. 83, 84), having

ordered the Government to answer the Motion (see 15-CR-836, Dkt. No. 86), and having

received the Government’s Memorandum in Opposition (see “Opposition,” 15-CR-836, Dkt. No.

89), respectfully directs the Clerk of Court to send copies of this Order, the Court’s scheduling

Order (15-CR-836, Dkt. No. 86), and the Government’s Memorandum in Opposition (15-CR-

836, Dkt. No. 89) to Steele.

       All further papers filed or submitted for filing must include the criminal docket number

and will be docketed in the criminal case.

SO ORDERED.

 Dated:   June 11, 2020
          New York, New York

                                                               VICTOR
                                                               VICT
                                                               VI  C OR  RM MARRERO
                                                                               ARRE
                                                                               AR  RERO
                                                                                   RERO RO
                                                             United
                                                             U itted
                                                             Un    dSStates
                                                                      taates  District
                                                                         tees Di
                                                                              Dist
                                                                                 stri ct JJudge
                                                                                   rict    udgge
                                                                                           ud
